DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-18 have been allowed.
All other claims have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record is Herthan et al. USPAP 2021/0198935.  Herthan discloses a vehicle door arranged on a vehicle body and a device for manually and/or electromotively adjusting the vehicle door relative to the vehicle body including an output element moved on adjustment of the vehicle door and a switching device configured to switch between a coupling state and a freewheeling state, and a control device. The switching device configured to couple the output element to a further assembly in the coupling state and to disengage it from the further assembly in the freewheeling state such that the output element is movable with respect to the further assembly. At least one sensor device configured to detect a signal indicating an occupant's wish to get out of the vehicle, and configured to evaluate the signal for detecting an exit wish and actuate the switching device to switch into the coupling state.
Figure 12 of Herthan discloses:

    PNG
    media_image1.png
    544
    694
    media_image1.png
    Greyscale


Figure 11 of Herthan discloses:

    PNG
    media_image2.png
    504
    680
    media_image2.png
    Greyscale

Figure 1 of Herthan discloses:

    PNG
    media_image3.png
    697
    312
    media_image3.png
    Greyscale


Figure 2 of Herthan discloses:

    PNG
    media_image4.png
    907
    582
    media_image4.png
    Greyscale

detecting, with the processing system, that the at least one passenger is located outside of the one or more seats of the vehicle, after a first predetermined time period has elapsed from the commencement of the passenger entry into the vehicle, based on the determined location of the at least one passenger in the cabin; and operating at least one component of the vehicle with the processing system in a predefined manner in response to detecting that the at least one passenger is located outside of the one or more seats after the first predetermined time period has elapsed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jaradi et al. (U.S. patent 10,232,740) discloses a method of correcting a seatback recline angle is provided. The method includes a vehicle seat having a seat portion and a seatback portion, wherein the seatback portion is configured to recline to a plurality of reclined positions. The method further includes the steps of (a) measuring a recline angle of a seatback; (b) comparing the recline angle of the seatback to a predetermined recline angle threshold; (c) determining if the recline angle exceeds the recline angle threshold; (d) providing a warning to a seat occupant when the recline angle exceeds the recline angle threshold, wherein the warning is configured to prompt a corrective action from the seat occupant; and (e) moving the seatback to a corrected position when the corrective action from the seat occupant is not received after a predetermined period of time.
Fujiwara et al. (U.S. patent application publication 2016/0159307) discloses a vehicle occupant protection system includes: an outside airbag; reinforcement cloths that are attached to a reverse surface of a seat cover, in a region at a the vehicle width direction outer side, and a region at a seat front side, of the outside airbag, the reinforcement cloths being attached from an outside splitting portion; an inside airbag; webbings that are secured to a side frame (a frame) of a seat back, with each having an end portion fastened to an inside splitting portion; an outside inflator that supplies a gas 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window

        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667